DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 2-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  The Examiner notes that Figs. 2-7 are discussed in the Background of the Invention section of the patent application.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1510. 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

On page 21, line 15, the wrong reference numeral is used to describe the main module of Fig. 15.
On page 9, last line, and page 11, line 9, there appear to be two periods.
On page 15, line 27, the reference to “Figure 10” is not exact because “Figure 10” does not exist. The Examiner suggests Figure 10a, or, Figures 10a-b.
On page 17, line 15, punctuation is missing between “main module” and “Output terminals”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 

1 recites the limitation "their module terminals" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
The recitation of “each modules” in line 11 of claim 1 is vague and indefinite because it is unclear to which modules are being referred: each one of the n-1 modules; or, each one of the main module and the n-1 modules.
Claim 1 recites the limitations "the voltage", “the voltage path”, and “said series connection in lines 14-16.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation "said serial voltage path" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations "the states of charge" and “the switching states” in lines 19 and 20, respectively.  There is insufficient antecedent basis for these limitations in the claim.
	There is indefinite antecedent basis for the recitation of “said power converter” in line 24, respectively of claim 1.
	What does the recitation of “accordingly U0, U0/2, U0/4, U0/8 etc.” mean in claim 1, line 29 and claim 13, line 21? They appear to be examples of powers of 2 discussed in the application and should be deleted as it is unclear what the scope of the claim is.
Claim 1 recites the limitation "the output voltage of said series connection" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
The recitation of "such that" in claim 1, line 23; claim 8, line 3, claim 13, line 23 and claim 18, line 3 is vague and indefinite as it is unclear if the phrase following "such" is required or if something similar to the recited language is sufficient. The Examiner 
The recitation of “of such nature that” in claim 2, line 2 and claim 14, line 2  or “in such a way” in claim 3, line 2 and claim 15, line 2 is vague and indefinite as the phrase following that recitation may or may not be required. The Examiner recommends --of a nature that-- or--in a way--.
Claim 2 recites the limitation "the body tissue" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The recitation of “the indirect detection of the states of charge” in claim 7, line 2 lacks definite antecedent basis as claim 1 does not require indirect detection. Claim 7 should indicate that the detection is indirect prior to stating “the indirect detection”.
Claim 11 is confusing as it is narrative and it is unclear what the scope of the claim is due to phrases: “alternative module configuration exists for each module configuration”, “with the exception of the module configurations” and “without this needing to alter the voltage level”. There is insufficient antecedent basis for “each module configuration” (lines 2-3), “the individual switching devices”, “the resulting output” (line 4), “the module configurations” (line 4), “this alternative module configuration” (lines 6-7), “their desired state of charge” (lines 7-8) , “the inverted operating state” (line 8 – note: claim 1 does not require “an inverted operation” as it is preferred), “the alternative module configuration” (lines 8-9), and “this needing” (line 9). 
	Claim 12 recites the limitation "instantaneous switching state" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the indirect detection of the output voltages" in line 2.  There is insufficient antecedent basis for this limitation in the claim 13 does not mention indirect detection.
Claim 19 is confusing as it is narrative and it is unclear what the scope of the claim is due to phrases: “alternative module configuration exists for each module configuration”, “with the exception of the module configurations” and “without this needing to alter the voltage level”. There is insufficient antecedent basis for “each module configuration” (lines 2-3), “said individual devices” (line 3), “the resulting output voltage” (line 4), “the module configurations” (line 4), “this alternative module configuration” (lines 6-7), “their desired state of charge” (lines 7-8) , “the inverted operating state” (line 8), “the alternative module configuration” (lines 8-9), and “this needing” (line 9).
Claim 20 recites the limitation "the instantaneous switching state" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6, 9-10, and 16 are rejected because they depend from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 11-14, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/139376 to Götz et al. (hereinafter referred to as “Götz”), an English translation of the priority document of Götz (DE 102009023855) is attached as it was readily available ). 
Regarding claim 1, Götz discloses a pulse source for the application of induced electrical pulses in the medical field (e.g., title and abstract), with a modular pulse source for generating voltage pulses having a controllable temporal course (e.g., Fig. 18, page 21, lines 4-24 (corresponding to page 10, lines 6-19 of the English translation and page 1, lines 8-22 corresponding to page 1, paragraph beginning on line 4 (under “Description” of the translation)), a stimulation coil connected to said modular pulse source for generating a magnetic field due to the voltage pulses acting upon the stimulation coil, for generating induced electrical pulses (e.g., Fig. 18, 1820 and page 1, lines 8-10 of the translation: The time variable magnetic field can be generated by a coil which is traversed by a temporally variable current that becomes the treatment coil on skin over the nerve tissue to be irritated/stimulated), and a charging circuit (e.g., Fig. 18, 210), said modular pulse source comprising: at least one main module to be charged by way of said charging circuit (e.g., Fig. 1, 1860), n-1 further modules, where n is an 1, C2, Cm), and each module comprises switching devices (e.g., Fig. 18, unnumbered switches connected to the capacitors), preferably formed by transistors (e.g., page 23, lines 3-10 corresponding to page 10, paragraph beginning in the second to the last line of that page; Examiner’s note: not required as that is the preferred option), for selective and controlled setting of at least one active normal operation, in which said respective module introduces the voltage at its energy storage device into the voltage path of said series connection, and a bypass operation, in which said respective module only connects through the voltage path of said series connection (e.g., page 10, lines 6-19 of the translation: the current and voltage can be switched at the capacitors where the switches are controlled), and preferably an inverted operation, in which the respective module introduces the voltage at its energy storage device inverted into said serial voltage path (the switches of Fig. 18 are capable of an inverted operation – see page 3, paragraph beginning on the 7th line from the bottom and this features is not required as it is a preferred option), a controller device for directly or indirectly detecting the states of charge of said energy storage devices of all n modules and for controlling the switching states of said switching devices of all n modules in order to be able to selectively set a specific operating state for each of said n modules for a certain point in time (e.g., page 10, lines 6-19 of the translation: “The switches 1830, 1840, 1850, and 1860 can be controlled so that a single full wave of coil current arises” implies a controller device controlling the switching states to select an operating o/2, Uo/4, Uo/8 etc. (preferred option that is not required), and wherein said stimulation coil is coupled to the output voltage of said series connection of said modules (see Fig. 18).
Referring to claim 13, Götz discloses a method for generating induced electrical pulses for medical applications (e.g., title and abstract), comprising the following steps: operating a modular pulse source (e.g., Fig. 18, page 21, lines 4-24 (corresponding to page 10, lines 6-19 of the English translation and page 1, lines 8-22 corresponding to page 1, paragraph beginning on line 4 (under “Description” of the translation)), said modular pulse source comprising: at least one main module to be charged by way of said charging circuit (e.g., Fig. 1, 1860 to be charged by charging circuit 210), n-1 1, C2, Cm), and each module comprises switching devices (e.g., Fig. 18, unnumbered switches connected to the capacitors), preferably formed by transistors (e.g., page 23, lines 3-10 corresponding to page 10, second to the last line of the page to page 11, line 2; Examiner’s note: not required as that is the preferred option), for selective and controlled setting of at least one active normal operation, in which said respective module introduces the voltage at its energy storage device into the voltage path of said series connection, and a bypass operation, in which said respective module only connects through the voltage path of said series connection (e.g., page 10, lines 6-19 of the translation: the current an voltage can be switched at the capacitors where the switches are controlled), 27 and preferably an inverted operation, in which said respective module introduces the voltage at its energy storage device inverted into said serial voltage path (the switches of Fig. 18 are capable of an inverted operation – see page 3, paragraph beginning on the 7th line from the bottom of this page; and this features is not required as it is a preferred option), connecting said n modules in series (e.g., Fig. 18, modules 1860 and 1850 are connected in series), charging said storage device of said main module by way of a charging device (e.g., Fig. 18, 210 and page 3, lines 9-13: the charging circuit 210 loads the capacitor 220 to a voltage), predetermining a desired temporal course of the output voltage in relation to the amplitude over time (e.g., page 6, lines 27-35 of the translation: The invention is based on the knowledge that the strength and energy of the magnetic field pulse required for nerve stimulation can be significantly reduced if the temporal current course o/2, Uo/4, Uo/8 etc. (not required as it is a preferred option), actuating said switching devices of said modules during the period of application to switch each module to an operating state such that the sum of the individual module voltages as they are provided by said energy storage device of each module according to its active, inverted or bypass operation at all times corresponds to the predetermined range of the output voltage (see sine waves created in Figs. 15 and 17 by Götz circuit), coupling an output voltage to a stimulation coil for generating a magnetic field due to the voltage pulses 
With respect to claims 2 and 14, Götz discloses a pulse source according to claim 1 and the method according to claim 13, in which the controllable temporal course of said voltage pulses is of such nature that the electrical pulses induced by said stimulation coil trigger action potentials in nerve or muscle cells of the body tissue during the application (e.g., page 6, lines 46-50 of the translation: the required stimulation currents can be computationally determined with different pulse shapes, which are necessary to trigger action potentials in a nerve cell).  
As to claims 4 and 16, Götz discloses a pulse source according to claim 2 and the method according to claim 13, in which the induced electrical pulses generated by said stimulation coil exhibit an optimized temporal course (e.g., page 6, 3rd line from the bottom – page 7, line 17 of the translation), so that the energy of the magnetic field required to trigger action potentials is minimized (e.g., page 4,  3rd line from the bottom – page 5, line 3; and the paragraph spanning page 6, lines 27-35).  
With respect to claim 5, Götz  discloses a pulse source according to claim 1, in which said energy storage device of each module is an electrolytic capacitor or a ceramic capacitor (e.g., page 10, lines 42-47 of the translation: electrolytic capacitors).  
As to claim 6, Götz discloses a pulse source according to claim 1, in which said switching devices of each module are formed by MOSFETs or IGBTs (e.g., page 10, second to last line to page 11, line 6: controllable power semiconductors switches can be IGBTs or MOSFETs).  

As to claims 12 and 20, Götz discloses a pulse source according to claim 1 and the method according to claim 13, where the detection of the state of charge of each module is effected by said controller device, and this detection is effected either directly at said respective module or on the basis of the output voltage and the instantaneous switching state  (e.g., page 10, lines 6-19 and 48-51 of the translation,  and see sine waves created in Figs. 15 and 17 by Götz circuit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-9, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Götz as applied to claims 1-2 and 14 above, and further in view of US Patent Application Publication No. 2013/0030239 to Weyh et al. (hereinafter referred to as “Weyh”).
With respect to claims 3 and 15, Götz discloses a pulse source according to claim 2 and the method according to claim 14, but does not expressly disclose that in which said controller device controls the switching states of said switching devices in such a way that the desired temporal course of the voltage pulses is additionally approximated by a pulse width modulation. However, Weyh, in a related art: magnetic stimulation having a freely selectable pulse shape, teaches that the stimulation coil can be controlled by means of a pulse width modulated signal in order to control the temporal course of the electric field induced in the body tissue (e.g., paragraph [0047] of Weyh). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the actuating of the switching devices may be effected additionally by pulse width modulation in order to achieve an optimized temporal course of the output voltage in view of the teachings of Weyh. Consequently, 
As to claims 7 and 17, Götz discloses a pulse source according to claim 1 and the method according to claim 13, but does not expressly disclose in which the indirect detection of the states of charge of said energy storage devices of said modules is respectively effected by said controller device by way of a calculation of the energies exchanged via said energy storage devices. However, Weyh teaches that the output voltage and thus, the coil voltage can be controlled in the modular multilevel converter via the PWM and the voltage and the number of presently active individual modules as the voltage of the multilevel converter can be calculated via adding or subtracting of voltages of individual switches (e.g., paragraph [0125] of Weyh: the voltages of individually actively switched modules can be added or subtracted to an overall voltage at the stimulation coil). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the indirect detection of the states of charge of said energy storage devices of said modules is respectively effected by said controller device by way of a calculation of energies exchanged via said energy storage devices in view of the teachings of Weyh. Consequently, one of ordinary skill in the art would have modified the pulse source and method of Götz so that the indirect detection of the output voltages of the energy storage devices of said module is effected by way of a calculation of the energies exchanged via said energy storage 
With respect to claims 8 and 18, Götz in view of Weyh discloses a pulse source according to claim 7 and a method according to claim 17, in which the calculation of the energies exchanged via said energy storage devices is effected by a simulation of the voltage pulse to be generated such that the switching states of said switching devices of all n modules are calculated in advance prior to the generation of the voltage pulse having the controllable temporal course (e.g., paragraph [0144] of Weyh: the optimization of stimulator parameters can take place in advance in an approximation for a variety of different stimulation objects …) .  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the calculation of the energies exchanged via said energy storage device can be simulated in advance prior to the actuation of a voltage pulse upon said stimulation coil  in view of the teachings of Weyh. Consequently, one of ordinary skill in the art would have modified the pulse source and method of Götz to simulate the desired temporal course of the output voltage prior to the action of a voltage pulse upon said stimulation coil as taught by Weyh in order to optimize stimulator parameters of body tissue to be stimulated, and because the combination would have yielded predictable results. 
As to claim 9, Götz discloses a pulse source according to claim 1, but does not expressly disclose a downstream smoothing circuit for smoothing the output voltage of said series connection of said modules. However, Weyh teaches that that between the power electronics (switching elements) and the stimulation coil, an appropriate smoothing circuit can be inserted, which smooths the curve of the coil voltage with .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 9-14, 16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11, 20, and 29-37 of U.S. Patent No. 11,056,982 in view of Götz.
Claims 1 and 13 of the present application are encompassed or in conflict with claims 1 and 29 of the ‘982 patent, but differ from the claimed invention in that the output voltage of its modular power source is not connected to a stimulation coil for generating induced electrical pulses. However, Götz teaches that a module pulse source can be connect to a stimulation coil to generate induced electrical pulses in body 
	Claims 9, 10-11, 12 (20), and 19 are encompassed and in conflict with claims 37, 1, 13, and 29, respectively of the ‘982 patent.
	With respect to claims 2, 4-6, 14, and 16, Götz teaches the recited features as discussed above. Accordingly, the claims of ‘982 in view of Götz are an obvious variant of the above-identified claims of the instant application.

Claims 3, 7-8, 15, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 29 of U.S. Patent No. 11,056,982 in view of Weyh. Claims 1 and 29 of the ‘982 patent differ from the claims of the instant invention in that they do not recite the limitations of the above-identified claims. However, Weyh, in a related art, teaches that those limitations were known to those skilled in the art prior to the effective filing date of the claimed invention. Accordingly, one of ordinary skill in the art would have modified the claims of the ‘982 patent to have those features for the reasons discussed above in paragraph 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 9,496,799 to Goetz et al. is directed to an electrical converter system comprising a plurality of modules in series (Fig. 1) where each module can be a 
US Patent Application Publication No. 2014/0049230 to Weyh is directed to a novel multi-level converter topology with the possibility of dynamically connecting individual modules in series (Fig.1) where each module enables four quadrant operation (e.g., Fig. 9d).
US Patent Application Publication No. 2013/0200860 to Takeda et al. is directed to charge control method for electric storage apparatus where the method has a series of module with each module having switch devices and an energy storage device (e.g., Fig. 24).
	US Patent Application Publication No. 2011/0013441 to Gruber et al. is directed to a static converter and method for starting up a converter where a charging circuit that bypasses capacitors has modules with switching elements and capacitors (e.g., Fig. 11 and paragraphs [0047]-[0048]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792